Citation Nr: 0928989	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to March 
1946 and from September 1950 to September 1951.  The Veteran 
died in May 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision rendered by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claim 
for entitlement to service connection for the Veteran's cause 
of death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in May 2005.  The Veteran's death 
certificate listed the immediate cause of his death as 
asystole due to (or as a consequence of) myocardial 
infarction due to (or as a consequence of) coronary artery 
disease.

3.  At the time of his death, the Veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
50 percent disabling.

4.  Competent and persuasive evidence of record indicates 
that the Veteran's service-connected PTSD was a contributory 
cause of his death from coronary artery disease.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a disability incurred in or aggravated by service did 
contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154, 1310 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310(a), 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable  disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2008).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2008).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).



Factual Background and Analysis

Service personnel records detail that the Veteran 
participated in numerous combat flight missions during active 
military service.  Post-service VA examination reports, VA 
treatment records, and private treatment records dated from 
1979 to 2005 show that the Veteran received treatment for 
coronary artery disease, multiple myocardial infarctions, 
congestive heart failure, and PTSD.

In a January 2005 VA PTSD examination report, a VA 
psychologist indicated that the Veteran met the full criteria 
for a PTSD diagnosis.  He further noted that it appeared the 
Veteran had suffered from PTSD for years, although he just 
sought help for his symptomatology in March 2004. 

At the time of his death in October 2005, the Veteran was 
service-connected for PTSD, rated as 50 percent disabling.  
The Veteran was also granted non-service connected pension 
benefits from January 1981 as well as entitlement to special 
monthly pension (SMP) on account of being housebound, 
effective June 29, 2004.

The Veteran's death certificate lists the immediate cause of 
his death in May 2005 as asystole due to (or as a consequence 
of) myocardial infarction due to (or as a consequence of) 
coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause given above were listed as congestive heart failure 
(CHF), chronic obstructive pulmonary disease (COPD), and 
ventricular tachycardia.

In a June 2005 statement, M. K. J., Ph.D., a VA clinical 
psychologist, discussed the severity of the Veteran's PTSD 
prior to his death.  He indicated that the Veteran 
participated in weekly PTSD group therapy and attended as 
regularly as his health allowed.  The psychologist indicated 
that the Veteran suffered from PTSD-related nightmares, 
intrusive thoughts, low activity level even accounting for 
his physical illnesses, chronic passive suicidal ideation, 
hopelessness, social isolation, hyper vigilance, and had an 
extensive history of physically aggressive behavior toward 
family members.  The psychologist reported that the Veteran's 
PTSD caused serious distress and disruption in his life. 

In a June 2005 statement, J. K. M., M.D., a VA physician from 
the Department of Psychiatry, indicated that the Veteran was 
under his care in the outpatient psychiatry clinic from 
December 2003 until his death.  He noted that the Veteran 
suffered from severe PTSD with specific symptoms including 
nightmares, flashbacks, daytime anxiety, dysphoria, 
irritability, emotional numbing, social withdrawal, hyper 
vigilance, and exaggerated startle reflex.  It was further 
noted that the Veteran suffered from severe heart disease 
throughout the time he was treated for PTSD.  The physician 
opined that it was very likely that the stress of PTSD played 
a role in the Veteran's underlying heart disease.  He 
indicated that the stress from PTSD could have also 
precipitated the myocardial infarction that ultimately led to 
the Veteran's death.  

In a June 2005 statement, C. S., M.D., a VA primary care 
physician who also signed the Veteran's death certificate, 
indicated that the Veteran was under his care for multiple 
medical problems for several years, noting that one of the 
problems was severe PTSD and recurrent depression.  The 
physician opined that it was very likely that the Veteran's 
psychiatric condition (PTSD and depression) exacerbated his 
medical conditions, especially coronary artery disease with 
congestive heart failure, contributing to his death.  

The appellant and her representative contend that the 
Veteran's service-connected PTSD was a contributory cause of 
his death.

In this case, it is uncontroverted that the Veteran was rated 
as 50 percent disabling for PTSD at the time of his death.  
Post-service medical evidence also clearly shows that the 
Veteran was treated for PTSD.  In addition, competent medical 
opinions of record detail that the Veteran's service-
connected PTSD very likely played a role in his underlying 
heart disease as well as exacerbated his medical conditions, 
especially coronary artery disease with congestive heart 
failure, contributing to his death.

In light of the brief medical opinions rendered in June 2005, 
the Board could remand this case for another opinion that 
provides a more detailed discussion regarding conclusions 
reached.  However, given that each of the VA physicians spoke 
in terms of probability, the Board concludes that in this 
case, as it now stands, the evidence of record is at least in 
relative equipoise as to whether the Veteran's PTSD was a 
contributory cause of his death from coronary artery disease.  
Therefore, the Board concludes that a remand is not necessary 
here.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose).  Instead, 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that service connection for the Veteran's cause 
of death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


